Kieby, J., (after stating the facts). The testimony is in conflict and the court was not warranted in directing a verdict on such testimony. It developed, from plaintiff’s, testimony that he had sold the lands and delivered the possession thereof to Porter, that Porter failed to pay for them, as agreed and the trade was rescinded and no conveyance of the lands Avas ever made. It was undisputed that no conveyance of the land was made by Porter and that same was part of the premises occupied by him at the time of his death. If the lands had been conveyed to the husband of appellee during his lifetime there is no question but that she could have held same as part of the homestead, but the undisputed proof shoAvs that no such conveyance was made and appellant’s testimony is all to the effect that the land was never paid for; that the trade was rescinded and that, after such rescission, Porter thereafter paid him rent for the lands. If this state of facts be true, appellee could have had no homestead right, while, upon the other hand, if her statement that her husband purchased the land and possession thereof was delivered to him and he afterwards paid for same, is true, her homestead right would have attached, without regard to whether or not a deed of conveyance had, in fact, been made and she would have been entitled to hold possession of the lands as against appellant in this suit. The testimony being in conflict about this matter, however, the question was one which should have been submitted to and determined bv the jurv. Williams v. St. Louis & S. F. Rd Co., 103 Ark. 401; 147 S. W. (Ark.) 93. For the error in directing the verdict, the judgment is reAmrsed and the cause remanded for a new trial.